       Case 4:17-cv-00079-RGE-SBJ Document 186 Filed 08/19/19 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION


 JOHN DOE,                                         No. 4:17-cv-00079-RGE-SBJ

                Plaintiff,                         STIPULATION OF DISMISSAL
                                                   WITH PREJUDICE
 vs.

 GRINNELL COLLEGE,

                Defendant.

        NOW COMES COUNSEL FOR THE PARTIES, through which the parties to this

action, Plaintiff John Doe and remaining Defendant Grinnell College, pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), hereby stipulate and agree to the DISMISSAL WITH

PREJUDICE of the claims remaining in this action. Each party shall bear its own attorneys’ fees

and costs.

Dated: August 19, 2019                                     Respectfully Submitted,

/s/ Andrew T. Miltenberg                         /s/ Frank Boyd Harty
    Andrew T. Miltenberg (pro hac vice)               Frank Boyd Harty
Kara L. Gorycki (pro hac vice)                   Nyemaster Goode, P.C.
Nesenoff & Miltenberg, LLP                       700 Walnut Street, Suite 1600
363 Seventh Avenue, Fifth Floor                  Des Moines, Iowa 50309
New York, New York 10001                         Telephone: 515-283-3100
Telephone: (212) 736-4500                        Facsimile: 515-283-8045
Email: amiltenberg@nmllplaw.com                  Email: fharty@nyemaster.com

 /s/ David Goldman                               /s/ Frances M. Haas
     David H. Goldman                            Frances M. Haas
 BABICH GOLDMAN, P.C.                            Nyemaster Goode, P.C.
 501 S.W. 7th Street, Suite J                    625 First Street SE, Suite 400
 Des Moines, Iowa 50309                          Cedar Rapids, Iowa 52401
 Telephone: (515) 244-4300                       Telephone: 319-286-7000
 Email: dgoldman@babichgoldman.com               Facsimile: 319-286-7050
                                                 Email: fmhaas@nyemaster.com
 Attorneys for Plaintiff
                                                 Attorneys for Defendant
